Citation Nr: 0415165	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  99-06 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical spondylosis, 
claimed as residuals of a neck injury.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from October 1970 to 
September 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was originally filed as a claim to reopen a claim 
based on new and material evidence.  In its decision dated in 
September 2001 the Board determined that new and material 
evidence had been submitted and the claim was reopened.  The 
Board then remanded for additional development.  That 
development having been completed, the case is now ready for 
appellate review.

The veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge on May 23, 2001.  A 
copy of the transcript of that hearing has been associated 
with the record on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained by the RO.

2.  The medical evidence does not establish that the 
veteran's cervical spondylosis or other cervical spine 
disability is related to service.


CONCLUSION OF LAW

Cervical spondylosis was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The March 1999 Statement of the Case (SOC), the December 
2000, November 2000 and August 2003 Supplemental Statements 
of the Case (SSOCs) and the Board remand in September 2001 
advised the veteran of the laws and regulations pertaining to 
his claim.  These documents informed the veteran of the 
evidence of record and explained the reasons and bases for 
denial.  The veteran was specifically informed that his claim 
for service connection for a cervical spine disability was 
being denied because there was no evidence linking this 
condition to service.  The SOC and SSOCs made it clear to the 
veteran that in order to prevail on his claim, he needed to 
present evidence that he has a cervical spine disability that 
is related to service.  The RO sent a letter dated in March 
2003 that told the veteran about the VCAA and informed him 
what evidence the RO would obtain and what he needed to do.  
This letter asked the veteran to provide any evidence he had.  
The RO also sent a letter dated in April 2002 asking the 
veteran to submit any evidence he had that would link his 
cervical spine disability to service.  The RO obtained 
service medical records and VA treatment records and provided 
the veteran with several VA examinations.  The veteran has 
not indicated that there is any other evidence available. 

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, a substantially complete application was 
received in August 1997.  Thereafter, the claim was denied in 
a rating decision dated in May 1998 and again in December 
1998.  The RO sent a letter related to the VCAA to the 
veteran in March 2003.  This notification was well after the 
May 1998 and December 1998 rating decisions.  Only after 
those rating actions were promulgated did the AOJ, provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an untoward result.  There is no basis in this case for 
concluding that harmful error occurs simply because the 
claimant received VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See, 38 U.S.C.A. § 6261(b)(2); see also, Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial 
error.").

Further, pursuant to the Board's decision to remand these 
claims for additional development, the RO did, in fact, 
conduct a de novo review of the claims.  See, SSOC issued to 
the veteran in August 2003.  In reviewing AOJ determinations 
on appeal, the Board is required to review the evidence of 
record on a de novo basis and without providing any deference 
to the AOJ's decision.  As provided by 38 U.S.C.A. § 7104(a), 
all questions in a matter which under 38 U.S.C.A. § 511(a) 
are subject to decision by the Secretary shall be subject to 
one review on appeal to the Secretary, and such final 
decisions are made by the Board.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-
AOJ initial adjudication constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See, 38 C.F.R. § 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records indicated that the 
veteran had a car accident in June 1974 and was injured.  The 
veteran's separation examination in September 1974 does not 
indicate any residuals from that accident.  There is no other 
mention of neck pain or a neck injury in the service medical 
records.

The veteran underwent a VA examination in October 1986.  The 
examiner noted the veteran's history of an auto accident and 
that the veteran stated he may have injured his neck, back 
and shoulders in the accident.  The veteran told the examiner 
that he had no pain or difficulty with his back, neck or 
shoulders as of the date of this VA examination.  The veteran 
also indicated that he had no recollection of any particular 
problem with his neck or shoulders or back.

In a February 1998 VA examination the veteran said that he 
has had pain in his neck since the car accident in service.  
VA treatment notes are similarly contradictory.  A July 2000 
VA treatment note indicates the veteran was complaining of 
pain in his neck since the car accident.  A report of 
physical examination in March 2003, however, indicated that 
the veteran began having pain in his neck in about 1995.

The veteran was provided a VA examination in July 2003.  The 
veteran told the examiner about the 1974 car accident but 
also stated that he had no problems with his neck at that 
time but began to have pain around 1991 or so.  The examiner 
noted that the veteran is currently suffering from 
musculoskeletal pain in his neck and stated his opinion that 
the veteran's neck disability was less likely than not 
related to his military service.  The examiner based this 
opinion on the fact that there was no evidence of any 
residuals from the car accident while the veteran was in 
service and that the veteran first noticed pain about 12 
years ago.

Based on the above, the Board finds that service connection 
is not warranted for the veteran's cervical spine disability.  
There is no indication of any link to service and more than 
15 years passed between the veteran's discharge and his first 
complaints of pain.  The veteran told the VA examiner in 1986 
that he had no pain or other complaint regarding his neck.  
He told the VA examiner in 2003 that his pain began in about 
1991 and the VA treatment note dated in March 2003 indicated 
that the veteran began noticing pain in 1995.  The veteran 
has also stated a few times that he has been in pain since 
the date of the car accident, but the Board finds that the 
statements made to VA examiners in 1986 and 2003 are more 
credible.  These statements were made in the course of 
treatment and the veteran would have little incentive to 
underplay his symptoms.  The Board acknowledges the veteran's 
belief that his cervical spine disability is related to 
service, but as a layperson, the veteran is not competent to 
testify to a medical diagnosis or etiology.  See, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, there is no 
competent evidence linking the disability to service.  In 
fact, the VA examiner in July 2003 specifically offered his 
opinion that the veteran's cervical spine disability is not 
related to service.  Accordingly, the preponderance of the 
evidence supports a denial of service connection for the 
cervical spine disability.



ORDER

Entitlement to service connection for cervical spondylosis, 
claimed as residuals of a neck injury, is denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



